UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 21, 2008 THE STEAK N SHAKE COMPANY (Exact name of registrant as specified in its charter) INDIANA 0-8445 37-0684070 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 36 S. Pennsylvania Street, Suite 500 Indianapolis, Indiana 46204 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (317) 633-4100 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On October 21, 2008, The Steak n Shake Company(the "Company")announced the publication of a letter from Sardar Biglari, Chairman of the Board.The letter may be accessed at the Company’s web site, www.steaknshake.com.A copy of the letter is attached hereto as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description 99.1 Letter from Chairman of the Board. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. THE STEAK N SHAKE COMPANY By: /s/ Sardar Biglari Sardar Biglari Executive Chairman and Chief Executive Officer Dated:October 22, 2008
